DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication is in response to the amendment filed 7/15/2022. 

Status of Claims
Claims 1-5, 8-11, 14-18, 23-25 are pending; of which claims 1-5, 8-11, 14-18, 23-25 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
None of the prior arts of record individually or in combination explicitly teach or fairly suggest each and every claimed limitation of the current invention as amended by the applicant, especially the limitations of “a non-ring-0 trusted execution environment (TEE)… to encrypt [a] session key using a device-specific cryptographic key”, “a host hardware processor… to receive the encrypted session key from the TEE via the ring-0 device driver… and to provide protected content and the modified session key via the ring-0 device driver”, and “a display controller to receive the modified session key and the protected content from the ring-0 device driver”, as in claim 1, as well as corresponding subject matter from claims 8, and 15.  Examiner notes that the term “ring-0” as claimed is interpreted as it is known in the art, i.e. a specific level of security/execution privileges, for instance “kernel” level privileges; “non-ring-0” is therefore interpreted as a level of privilege either higher or lower than ring-0. 
The nearest prior art of record, Hunacek et al (PGPUB 2020/0028698) teaches a TEE to initiate a key exchange with an authenticated display device (abstract, paragraph 2, 13, 20), to determine a session key based on the exchange (paragraph 20, 56-59), and to provide the session key to a host processor (paragraph 39-40).
However, Hunacek does not explicitly teach nor fairly suggest that the TEE is a non-ring-0 TEE,  encrypting the session key using a device-specific cryptographic key, providing the encrypted session key to a ring-0 device driver, receiving the encrypted session key at a host processor via the ring-0 device driver and modifying the session key based on a circuitry-implemented licensing constant, providing the protected content and the modified session key via the ring-0 device driver, and receiving the modified session key and the protected content from the ring-0 device driver at a display controller, wherein the TEE is unauthorized to communicate with the display controller.
Yi et al (PGPUB 2016/0119302) teaches a host hardware processor which modifies a session key and provides protected content and the modified session key (abstract, paragraph 26-28), and a display controller to receive the modified session key and protected content and to encrypt the protected content with the modified session key (paragraph 20-22, 31).
However, Yi does not explicitly teach nor fairly suggest that the TEE is a non-ring-0 TEE,  encrypting the session key using a device-specific cryptographic key, providing the encrypted session key to a ring-0 device driver, receiving the encrypted session key at the host processor via the ring-0 device driver and modifying the session key based on a circuitry-implemented licensing constant, providing the protected content and the modified session key via the ring-0 device driver, and receiving the modified session key and the protected content from the ring-0 device driver at a display controller, wherein the TEE is unauthorized to communicate with the display controller.
Messerman et al (PGPUB 2016/0254907) teaches a host hardware processor provisioned with a circuitry-implemented licensing constant, the host hardware processor to modify a session key based on a circuitry-implemented licensing constant (abstract, paragraph 41, 47, 63, 77).
However, Messerman does not explicitly teach nor fairly suggest that the TEE is a non-ring-0 TEE,  encrypting the session key using a device-specific cryptographic key, providing the encrypted session key to a ring-0 device driver, receiving the encrypted session key at the host processor via the ring-0 device driver, providing the protected content and the modified session key via the ring-0 device driver, and receiving the modified session key and the protected content from the ring-0 device driver at a display controller, wherein the TEE is unauthorized to communicate with the display controller.
Finally, Narendra Trivedi et al (PGPUB 2016/0188889) teaches wherein a TEE is a non-ring-0 TEE that is unauthorized to communicate with a display controller and wherein the system further comprises a ring-0 device driver (abstract, paragraph 23, 40), encrypting, by the TEE, the session key, and providing the encrypted session key to the ring-0 device driver (paragraph 23).
However, Narendra Trivedi does not explicitly teach nor fairly suggest the non-ring-0 TEE to encrypt the session key using a device-specific cryptographic key, the host hardware processor to receive the encrypted session key from the TEE via the ring-0 device driver, to provide protected content and the modified session key via the ring-0 device driver, and the display controller to receive the modified session key and the protected content from the ring-0 device driver.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814. The examiner can normally be reached 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491